Citation Nr: 0716025	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  03-35 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
postoperative residuals of non-small cell lung cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from June 1955 to January 
1959.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

In the June 2003 rating decision, the RO granted service 
connection for lung cancer and assigned a noncompensable 
disability rating effective February 27, 2002, the date that 
VA received the veteran's claim.  In November 2003, a 
Decision Review Officer (DRO) increased the initial 
evaluation assigned for residuals of non-small cell lung 
cancer from noncompensable to 10 percent from February 27, 
2002.  In March 2005, the Board remanded the case to schedule 
the veteran for a hearing.  In March 2007, the appellant 
testified during a videoconference hearing before the 
undersigned Veterans Law Judge; a transcript of which has 
been associated with the claims folder.  


FINDING OF FACT

The veteran's service-connected non-small cell lung cancer is 
manifested by post-bronchodilation FEV-1 of no less than 90 
percent predicted and FEV-1/FVC of not less than 71 percent. 


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for postoperative residuals of non-small 
cell lung cancer have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, 
Diagnostic Codes 6819-6844 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his service-connected residuals of non-small cell lung 
cancer.  In this regard, because the June 2003 rating 
decision granted the veteran's claim of entitlement to 
service connection, such claim is now substantiated.  His 
filing of a notice of disagreement as to the June 2003 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the residuals of the 
disability at issue (38 C.F.R. § 4.97, DC 6844), and included 
a description of the rating formulas for all possible 
schedular ratings under this diagnostic code.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
videoconference hearing.  The Board has carefully reviewed 
his statements and testimony and concludes that there has 
been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran is appealing the disability evaluation assigned 
following the grant of service connection for non-small cell 
lung cancer.  The service-connected non-small cell lung 
cancer is evaluated under Diagnostic Code 6819.  Under that 
diagnostic code, a 100 percent evaluation is warranted for 
active malignancy, and continued for six months after 
cessation of treatment thereof.  When there is no local 
reoccurrence or metastasis, it is to be evaluated based upon 
its residuals.  The Board initially notes that neither 
reoccurrence nor metastasis has been demonstrated by the 
evidence of record.  The Board further notes that 38 C.F.R. § 
4.96 states that ratings under diagnostic codes 6600 through 
6817 and 6822 through 6847 will not be combined with each 
other.  Where there is lung or pleural involvement, ratings 
under Diagnostic Codes 6819 and 6820 will not be combined 
with each other nor with Diagnostic Codes 6600 through 6817 
or 6822 through 6847.  A single rating will be assigned under 
the diagnostic code which reflects the predominant disability 
with elevation to the next-higher evaluation where the 
severity of the overall disability warrants such elevation.

The veteran's service-connected residuals have been rated 
using the General Rating Formula for Restrictive Lung Disease 
under Diagnostic Code 6844 for post-surgical residual 
(lobectomy, pneumonectomy, etc.) as the record indicates that 
the veteran had a resection of the left lower lobe in 
November 2001.

Pursuant to Diagnostic Code 6844, a 10 percent evaluation is 
warranted for FEV-1 of 71 to 80 percent predicted, FEV-1/FVC 
of 71 to 80-percent predicted, or; DLCO (SB) of 66 to 80-
percent predicted.  The next-higher 30 percent evaluation is 
warranted for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC 
of 56 to 70-percent,  or; DLCO (SB) of 56 to 65-percent 
predicted.  A 60 percent evaluation is warranted where there 
is FEV-1 of 40 to 55- percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or;  DLCO (SB) of 40 to 55 percent predicted, 
or; maximum oxygen  consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory  limit).  See 38 C.F.R. § 4.97, Diagnostic 
Code 6844 (2006).  The Board notes that the supplementary 
information published with promulgation of the rating 
criteria indicates that post-bronchodilator findings are the 
standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 
46723 (Sept. 5, 1996) (VA assesses pulmonary function after 
bronchodilation).  

An August 2002 VA examination report noted that the veteran 
underwent the removal of a non-small cell carcinoma of the 
left lower lobe in November 2001.  The VA examiner noted that 
the removal was successful and that the veteran has lead a 
vigorous lifestyle since the surgery.  Physical examination 
of the veteran noted good chest expansion symmetrically and a 
regular heart rate.  The examiner stated that the chest X-ray 
he reviewed showed no evidence of recurrence.  It was also 
noted by the examiner that a postoperative pulmonary function 
test had not been performed.  Additionally, the report of the 
August 2002 VA examination noted that the veteran has a scar 
from the thoracotomy on his left side and a linear scar 
posteriorly.  As such, the Board has considered assignment of 
a separate rating, but the evidence does not show, and the 
veteran does not argue, that the scar is painful or otherwise 
symptomatic.  Hence, a separate rating is not warranted.

Upon VA examination in March 2003, the veteran reported that 
he could walk about a mile and a half before becoming short 
of air.  His weight was stable, he was not coughing, and he 
was not experiencing any pain.  The diagnosis was non-small 
cell lung cancer of the left, status post resection and 
chemotherapy.  The April 2003 VA pulmonary function test 
showed that the veteran had an FEV-1 of 81.5 percent 
predicted pre-bronchodilator, and 89.8 percent post-
bronchodilator.  FEV-1/FVC was 68 percent pre-bronchodilator 
and 72 percent post-bronchodilator.   It was noted that the 
spirometry was within normal limits and that there was no 
significant change after use of the bronchodilator.

VA chest X-rays, taken in March 2003, revealed post-surgical 
changes, but no acute findings or change since the previous 
study.  A May 2003 VA radiological report revealed no 
worrisome nodule within the lungs and confirmed a previously 
seen density as a nipple shadow.

The veteran has submitted private treatment records from 
S.W., M.D.  A December 2002 private medical record by Dr. 
S.W. noted that the veteran's lungs were both clear to 
auscultation and percussion and his heart was without 
murmurs.  The record also contains the results from a 
pulmonary function test performed in July 2003 at Provena 
Covanent Medical Center by S.W., M.D.  The results showed 
that the veteran had a FEV-1 of 82 percent predicted pre-
bronchodilator and 91 percent post-bronchodilator.  FEV-1/FVC 
was 69 percent pre-bronchodilator and 71 percent post-
bronchodilator.  

After having carefully reviewed the evidence, the Board 
concludes that the criteria for an evaluation in excess of 10 
percent for postoperative residuals of non-small cell lung 
cancer are not met.  The objective pulmonary function test 
results of record do not approximate the criteria for a 
higher rating.  A 30 percent evaluation requires test results 
demonstrating FEV-1 of 70 percent or less, FEV-1/FVC of 70 
percent or less, or DLCO (SB) of 65 percent or less.  The 
Board acknowledges the veteran's assertion made at a March 
2007 videoconference hearing that the pre-bronchodilator 
reading should be utilized in rating his disability.  In this 
regard, the Board again notes that VA assesses pulmonary 
function after bronchodilation.  See 61 Fed. Reg. at 46723 
(stating that the American Lung Association/American Thoracic 
Society Component Committee on Disability Criteria recommends 
testing for pulmonary function after optimum therapy because 
the results of such tests reflect the best possible 
functioning of an individual and are the figures used as the 
standard basis of comparison of pulmonary function, which 
assures consistent evaluations). 

In conclusion, the Board finds that objective evidence 
demonstrates that the veteran's postoperative residuals of 
non-small cell lung cancer are appropriately evaluated 
throughout the entire rating period as 10 percent disabling.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).   

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
postoperative residuals of non-small cell lung cancer is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


